Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the instant application is directed towards an unobvious improvement to stage pieces for multistage pumps. Specifically, Applicant claims a stage piece for a multistage pump, comprising: a first ring; a second ring; and first and second posts connecting the first ring to the second ring, each of the first and second posts having a first radial end and a second radial end and a first side and a second side connecting the first and second ends, for each of the first and second posts, the first and second sides being arcuate and extending toward each other such that the first radial end is longer that the second radial end.
None of the known prior art, alone or in combination, disclose such a stage piece. Blom is considered to be the closest prior art, but fails to disclose that each of the first and second posts have the structure recited in the claim. Rather, Blom discloses a stage piece with only one post having the a first radial end and a second radial end and a first side and a second side connecting the first and second ends the first and second sides being arcuate and extending toward each other such that the first radial end is longer that the second radial end. Hirschberger et al. teaches a stage piece with identical first and second posts as claimed, but fails to provide sufficient motivation to modify or replace the posts taught by Blom. Additionally, modifying the second post of 
Claim 11 is allowed for similar reasons as Claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745